Van Brunt, P, J.
Upon considering this case, and the questions which have been raised upon this appeal, it is not deemed necessary to add anything to those reasons which the learned referee has given for the judgment which he had rendered in this action. He seems to have placed his decision upon an impregnable ground, and which entirely answers all the claims that have been made upon the argument of this appeal; and, if an opinion were written, it would be nothing but a reiteration of the grounds taken by the referee. The judgment should therefore be affirmed, upon the opinion of the referee, with costs.
Brady and Bartlett, JJ., concur.